Citation Nr: 0306954	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  96-00 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of a status post comminuted fracture of the left 
humerus (minor), currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Lisa Lee, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


REMAND

The veteran had active service from November 1968 to November 
1971, and he had inactive duty training (INACDUTRA) in May 
1995. 

This case comes before the Board of Veterans' Appeals (Board) 
from a September 1995 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), which granted service 
connection for status post comminuted fracture, left (minor) 
humeral head, and assigned 20 percent disability evaluation.  
After the case was remanded in September 1997, a June 1998 
Board decision denied the claim.  But pursuant to a Joint 
Motion for Remand (JMR), the U.S. Court of Appeals for 
Veterans Claims (Court) vacated the Board's June 1998 
decision and remanded the case to the Board for compliance 
with the terms of the Joint Motion.  Thereafter, the veteran 
submitted additional evidence indicating, among other things, 
that he had undergone a Magnetic Resonance Imaging (MRI) 
study of his left shoulder in March 2000.  There was no 
actual report of that MRI of record, however.  The veteran 
also had not waived his right to have that report initially 
considered by the RO, and he had requested a hearing too.  So 
the Board remanded his case to the RO to consider the 
additional evidence he had submitted, to give him a hearing, 
and to obtain all of his then current left shoulder medical 
treatment records.

The veteran subsequently withdrew his request for a hearing.  
And the RO addressed the newly obtained evidence in an 
October 2000 Supplemental Statement of the Case (SSOC).

In April 2002 the RO issued another SSOC indicating that a 
duty to assist notification letter was sent to the veteran 
in July 2001, and that correspondence from his then attorney 
was received in September 2001.  In that September 2001 
letter the attorney specifically requested that the RO 
inform him of what evidence was needed to grant the claim.  
In response, in April 2002 the RO forwarded a copy of the 
earlier July 2001 letter and requested that evidence 
described therein 




be furnished and enclosed VA Form 21-4142, Authorization for 
Release of Information, so the veteran's additional 
treatment records could be obtained.

In June 2002, the veteran changed his representative.  The 
new representative, another attorney, filed a statement 
received June 2002 requesting, in part, that current 
treatment records be obtained and that the veteran be 
provided a VA rating examination.  

Additionally, in April 2000 the veteran's previous attorney 
had requested copies of his VA clinical records and a 
handwritten notation on that letter indicates that the RO 
forwarded that request to the VA Medical Center (VAMC) in 
Columbia, South Carolina, in October 2000.  However, it is 
not clear whether such records were actually forwarded to the 
veteran's then representative.  

Because the veteran changed his representative during the 
pendency of his appeal, one of the primary purposes of the 
Board's remand in 2000 has not been completed.  And a remand 
by the Board, as matter of law, creates a right to compliance 
with the terms of the remand  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

Additionally, since the veteran alleges that his service-
connected left shoulder disorder has a significant impact on 
his job performance (i.e., his employability), a social and 
industrial survey is needed to assist in determining whether 
this is in fact true.  VA shall provide an examination or 
obtain a medical opinion when such an examination or opinion 
is necessary to make a final decision on the claim.  
See 38 U.S.C.A. § 5103A(d) (West 2002).



Accordingly, the case is remanded to the RO for the following 
development and consideration:  

1.  Ask the veteran to provide the names and 
addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization for his left shoulder disorder.  
Ask him to execute and return the appropriate 
releases (VA Form 21-4142s) for the medical 
records of each private care provider since June 
1997.  This should include, but is not limited to, 
all records from Dr. Bates-particularly a copy of 
the March 2000 MRI of the left shoulder.

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2002).  

Ask the veteran for the name of each VA medical 
facility at which he has received treatment for 
his left shoulder disorder, and the approximate 
dates of any treatment, since he injured his left 
shoulder during INACDUTRA in May 1995.  This 
should specifically include any and all treatment, 
evaluation or hospitalization at the VAMC in 
Columbia, South Carolina.  

2.  The RO should clarify whether the veteran or 
his past or present attorney was provided with 
copies of the VA clinical records requested in 
April 2000.  If not, appropriate steps should be 
taken to ensure that the request is honored.  

3.  A social and industrial survey should be 
conducted to determine both the veteran's level of 
educational attainment and to obtain all 
information possible concerning all types, places 
and periods of past employment, including the 
lengths of each such employment and reasons for 
termination, if any, thereof.  All pertinent leads 
should be followed up.  

4.  Schedule the veteran for an appropriate VA 
medical examination to assess the severity of his 
service-connected left shoulder disorder.  

The claims folder and a copy of this remand are to 
be made available to the examiner, and the 
examiner is asked to indicate that he or she has 
reviewed the claims folder.  All necessary testing 
should be done, to include specifically range of 
motion studies (measured in degrees, with normal 
range of motion specified too), and the examiner 
should review the results of any testing prior to 
completion of the examination report.  

The examiner should determine whether there is 
weakened movement, premature/excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in terms of the 
degree of additional range of motion loss due to 
such factors.  The examiner should express an 
opinion as to whether pain significantly limits 
functional ability during flare-ups or when 
the left shoulder is used repeatedly over a period 
of time.  This determination also should be 
portrayed, if feasible, in terms of the degree of 
additional range of motion loss due to pain on use 
during flare-ups.  

If no opinion can be rendered, an explanation 
should be set forth.  

The examiner should also clarify whether the 
veteran has any instability of the left shoulder 
or repeated episodes of dislocation.  

The examination report should be completely 
legible.  If an examination form is used to guide 
the examination, the submitted examination report 
must include the questions to which answers are 
provided.  

5.  Thereafter, review the claims file.  If any 
development is incomplete, or if the examination 
report does not contain sufficient information, 
take corrective action before readjudicating the 
claim.  38 C.F.R. § 4.2 (2002).  Whether the 
rating for the left shoulder disorder should be 
further "staged" should be addressed as well.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  

Assure that all notice and development required by 
the VCAA has been done.

6.  Thereafter, readjudicate the claim.  If the 
benefit sought on appeal remains denied, prepare 
an SSOC and send it to the veteran and his 
representative.  Also provide an appropriate 
period of time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional medical information and 
to accord due process.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002). 

